On January 17,2013, the Defendant was sentenced to a commitment to the Department of Corrections for a term of five (5) years with none of that time suspended, for violation of the conditions of a suspended sentence for the following offenses: COUNT I: criminal endangerment, a felony; and COUNT III: operating without liability insurance in effect, a misdemeanor. The Defendant shall receive credit for time served on probation holds and this revocation of twenty-three (23) days. The Court recommends to the Department that the Defendant be considered for placement in an inpatient chemical treatment program and also recommends placement at the Treasure State Boot Camp, if deemed appropriate by the Department of Corrections.
On May 2, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Attorney Ed Sheehy, Jr. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
*27DATED this 24th day of June, 2013.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 2nd day of May, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.